 

 

 

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

FILED

SEP 1 Q 2079
MCGREGOR W. SCOTT GLEAK, U.S. olsiaicnqoURT
United States Attorney EASTERN DIsy
ROSS PEARSON ey RCT HACELEOANIA
DEPUTY CL!

Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:19-MJ-00167-EPG
Plaintiff,
ORDER UNSEALING CRIMINAL COMPLAINT
Vv. .
PATRICK GONZALES,

Defendant.

 

 

 

 

The United States of America hereby applies to this Court for an order to unseal the criminal
complaint in this case. There no longer exists any reason to keep the complaint under seal.

IT IS HEREBY ORDERED that the case can be unsealed.and made public record.

DATED: September/¢ , 2019 Mal w K. he L~—
Honorable Sheila K. Oberto
United States Magistrate Judge

ORDER UNSEALING CRIMINAL COMPLAINT 1

 
